DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 28 October, 2021, with respect to the non-statutory double patenting rejections along with an accompanying terminal disclaimer have been fully considered and are persuasive.  The non-statutory double patenting rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance were provided in the previous action. The following art is also cited as relevant but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claim, or do not predate the application:

US 11151401 B2 [highly relevant but does not predate]: While retrieval of the predetermined reference orientation is discussed above with regards to an RFID tag, other mechanisms for retrieval can be employed without limit.  As an example, a barcode can be associated with the target (e.g., positioned on or adjacent to the target) and a barcode reader (e.g., incorporated within the mobile device) can be employed to read the barcode.  The barcode can include the unique identifier.  Once the unique identifier is received by the mobile device, the predetermined reference orientation associated with the target can be retrieved by the mobile device 150 from a memory maintained by the mobile device 150 and/or a memory accessible to the mobile device 150 via a communication network.

    PNG
    media_image1.png
    684
    843
    media_image1.png
    Greyscale


US 11120074 B2 [does not predate]: In such an embodiment, an analysis of the image will find the target and process the area of interest.  The target can contain a predefined image, such as a crosshair, bar code, QR code, or the like, that indicates to an embodiment the location of the area of interest.

US 11113680 B2 [does not predate]: In some implementations, the code region is a barcode region; and correspondingly, the code region detection unit 103 is configured to: detect a barcode region in the first image region by using a first object detection model, where the first object detection model is obtained by pre-training first training sample pictures, and the first training sample pictures include a product image and have labeling data for framing a barcode region in the product image

US 11048332 B2 [does not predate]: In this embodiment, the tag 101 is a block having a specific color, so that the processing unit 4 performs the identification of the target picture according to the size, color, shape or extension direction of the block.  For the persons in the art, it is understood that the tag 101 may be designed as a two-dimensional barcode, and the processing unit 4 may perform the identification of the target picture according to the two-dimensional barcode.

US 10931929 B2 [does not predate]: The method of discriminative recovery of three-dimensional digital data of a target of interest in a cluttered or controlled environment, the method as claimed in claim 7 comprises the steps of: providing the reference object as a quick response (QR) code, wherein the set of physical dimensions is an actual distance between corners on the QR code and is encoded into the QR code; retrieving the actual distance between corners by scanning the QR code with the PC device;  tracking a plurality of corners on the QR code through the video file with the remote server;  calculating an average distance between corners for the plurality of corners with the remote server;  and comparing the average distance between corners to the actual distance between corners with the remote server in order to identify the sizing scale

US 10855894 B2 [does not predate]: FIG. 4 is a diagram illustrating an optical element redirecting a flash of a mobile device through one or more optical elements to create an aiming guide for scanning of bar codes

US 10650584 B2 [does not predate]: Additionally, the left side coded target contains a variety of letters, numbers, other concentric circles, and binary dot patterns.  For example, rectangular coded targets (similar to QR codes) may also contain sufficient information for calibration either alone or in combination with the "L" shaped patterns of concentric circles. Accordingly, in one or more embodiments, the left side coded target forms a uniquely identifiable pattern 
    PNG
    media_image2.png
    218
    656
    media_image2.png
    Greyscale


US 10504244 B2 [does not predate]: FIG. 4 depicts an example calibration target 400 comprising a set of calibration patterns (e.g., 405 and 410), according to embodiments of the present document.  In one or more embodiments, the calibration patterns of the calibration target may be a two-dimensional code, for example, ARUCO, artoolkit, AprilTag, QR codes, etc. An array of these unique calibration patterns (or markers) may be printed on or applied to a flat structure to form the calibration target 400.  It should be noted that the calibration markers may be in a grid array (such as 5.times.6 array of markers), although they may comprise different numbers of markers and may be displayed or arranged in different configurations

US 10127724 B2: When a user runs an augmented reality application for scanning a QR code, a camera preview with a targeting advice area 130 is shown on the screen 120.  The user aims the camera of the device 101 at a QR code 110 to capture and scan the QR code 110 within the targeting advice area 130. 
    PNG
    media_image3.png
    360
    538
    media_image3.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661